
	
		II
		110th CONGRESS
		2d Session
		S. 3405
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Feingold (for
			 himself and Mr. Whitehouse) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To prohibit secret modifications and revocations of the
		  law, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Executive Order Integrity Act of
			 2008.
		2.Revocations,
			 modifications, waivers, and suspensions of Presidential proclamations and
			 Executive OrdersSection 1505
			 of title 44, United States Code, is amended by adding at the end the
			 following:
			
				(d)Revocations,
				modifications, waivers, and suspensions of presidential proclamations and
				executive orders
					(1)Notice
				requiredIf the President, whether formally or informally, and
				whether through express order, conduct, or other means—
						(A)revokes,
				modifies, waives, or suspends any portion of a Presidential proclamation,
				Executive Order, or other Presidential directive that was published in the
				Federal Register; or
						(B)authorizes the
				revocation, modification, waiver, or suspension of any portion of such
				Presidential proclamation, Executive Order, or other Presidential
				directive;
						notice of
				such revocation, modification, waiver, or suspension shall be published in the
				Federal Register within 30 days after the revocation, modification, waiver, or
				suspension, in accordance with the terms under paragraph (2).(2)Content of
				notice
						(A)In
				generalExcept as provided under subparagraph (B), the notice
				required under paragraph (1) shall specify—
							(i)the Presidential
				proclamation, Executive Order, or other Presidential directive, and any
				particular portion thereof that is affected;
							(ii)for each
				affected directive or portion thereof, whether that directive or portion
				thereof was revoked, modified, waived, or suspended; and
							(iii)except where
				such information is classified, the specific nature and circumstances of the
				revocation, modification, waiver, or suspension.
							(B)Revised
				executive orderWhere the revocation, modification, waiver, or
				suspension of a Presidential proclamation, Executive Order, or other
				Presidential directive is accomplished through the publication in the Federal
				Register of a revised Presidential proclamation, Executive Order, or other
				Presidential directive that replaces or amends the one that was revoked,
				modified, waived, or suspended, that revised Presidential proclamation,
				Executive Order, or other Presidential directive shall constitute notice for
				purposes of paragraph (1).
						(3)Classified
				informationIf the information specified under paragraph
				(2)(A)(iii) is classified, such information shall be provided to Congress,
				using the security procedures established under section 501(d) of the National
				Security Act of 1947 (50 U.S.C. 413(d)), in the form of a classified annex
				delivered to—
						(A)the majority and
				minority leader of the Senate;
						(B)the Speaker,
				majority leader, and minority leader of the House of Representatives;
						(C)the Committee on
				the Judiciary of the Senate and the Committee on the Judiciary of the House of
				Representatives; and
						(D)if the
				information pertains to national security matters, the Select Committee on
				Intelligence of the Senate and the Permanent Select Committee on Intelligence
				of the House of Representatives.
						(4)Rule of
				ConstructionNothing in this subsection shall be construed as
				either authorizing or prohibiting the revocation, modification, waiver, or
				suspension of any Presidential proclamation, Executive Order, or other
				Presidential directive that was published in the Federal Register through means
				other than a formal directive issued by the President and published in the
				Federal
				Register.
					.
		
